DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, recites “a transparent cove”; later on, lines 8 and 9 recites “the cover”. It is not clear if the recitations of “the cover” on lines 8 and 9 is referring to the transparent cover or a different cover.
The Examiner advice that this can cause confusion by give room to interpret it as a cover other than the transparent cover.
For examination purposes it is assumed that the recitations on lines 8 and 9 of claim 1 is referring to the transparent cover.
Regarding claims 2-12, the claims are rejected for the reasons given in claim 1 because of their dependency status from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al (20190227368), Sim hereinafter.
Regarding claim 13, Sim discloses an electronic device, comprising: an enclosure (200, ¶ [109], fig. 1) at least partially defining an exterior surface, an interior surface (210), and an internal volume of the electronic device (fig. 4); a display assembly (110, ¶ [76]) at least partially disposed in the internal volume; a support component (120) attached to the interior surface (210) that at least partially defines the internal volume (fig. 4); and a retention component (230, ¶ [109]) attached to the display assembly (110), the retention component (230) comprising a protruding portion (232) that at least partially defines a retention volume and an aperture (211, ¶ [120]) in communication with the retention volume; the support component (120) at least partially disposed (portion 125, fig. 6, ¶ [92]) in the aperture (211) and fixing a directional movement of the display assembly (110) relative to the enclosure (200).
Regarding claim 14, Sim discloses that the support component (120) comprises a first support component (125) and the retention component (230) comprises a first retention component (231, ¶ [121], fig. 6); and the electronic device further comprises a second support component (125, fig. 5 discloses a plurality of support and retention components) attached to the interior surface (210) and a second retention component (231) attached to the display assembly (110), the second support component (125) at least partially disposed in an aperture (211) defined by the second retention component (231).
Regarding claim 15, Sim discloses that the retention component is attached to a backlight unit (¶ [100], fig. 1) of the display assembly (110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2012059372 A), Ozawa hereinafter, in view of Kwon (KR 20170080284 A), Kwon hereinafter.
Regarding claim 1, Ozawa discloses an electronic device, comprising: a display assembly (liquid crystal panel (not shown) , ¶ [40]) at least partially disposed in the internal volume, the display assembly comprising: a backlight unit (21, ¶ [38]); a frame (23, ¶ [37], figs. 4 & 6), the frame (23) comprising members (23a, 44, 43, ¶ [54]) that at least partially define an aperture (fig. 18), a member (23b, ¶ [50]) defining a component aperture (30, ¶ [29]); and an electronic component (25, fig. 3) disposed in the internal volume and extending through the component aperture (30).
However, Ozawa is silent about a housing at least partially defining an exterior surface and an internal volume of the electronic device; a transparent cover at least partially defining the exterior surface of the electronic device; and the frame coupling the transparent cover; as best understood; to the backlight unit.
In the same field of endeavor, Kwon discloses an electronic device, comprising: a housing (190, ¶ [47], fig. 9) at least partially defining an exterior surface and an internal volume of an electronic device (100); a display assembly (110) at least partially disposed in the internal volume, and a transparent cover (116, ¶ [51]) at least partially defining the exterior surface of the electronic device (100); and a frame (130) coupling the transparent cover (116) to a backlight unit (¶ [25]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a housing at least partially defining an exterior surface and an internal volume of the electronic device; a transparent cover at least partially defining the exterior surface of the electronic device; and the frame coupling the transparent cover to the backlight unit as taught by Kwon in the device of Ozawa, since is a common feature on the electronic device art to provide protection against debris.
Regarding claim 2, in the combination of Ozawa and Kwon, Ozawa discloses that the backlight unit (21) further comprises a mounting component (44, ¶ [29]) coupled to the frame (23), the mounting component (44) further defining the component aperture (30, fig. 6).
Regarding claim 3, in the combination of Ozawa and Kwon, Ozawa discloses that the frame (23) defines a retention feature (23b, ¶ [29]) to receive an attachment component (29, ¶ [36], fig. 6), the attachment component (29) coupling the mounting component (44) to the frame (23).
Regarding claim 4, in the combination of Ozawa and Kwon, Ozawa discloses that the electronic component (25) comprises a flexible electrical connector (25b, ¶ [23], fig. 3).
Regarding claim 10, in the combination of Ozawa and Kwon, Kwon discloses that the frame (130, ¶ [72], fig. 9) extends around a periphery of the transparent cover (116).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a frame extending around a periphery of the transparent cover as taught by Kwon in the device of Ozawa, since is a common feature on the electronic device art.
Regarding claim 11, in the combination of Ozawa and Kwon, Ozawa discloses that the frame (23) comprises a continuous ring (fig. 18).  
Regarding claim 12, in the combination of Ozawa and Kwon, Kwon discloses that the frame (130, ¶ [72], fig. 9) at least partially defines a seal between the transparent cover (116) and the backlight unit.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a frame at least partially defining a seal between the transparent cover and the backlight unit as taught by Kwon in the device of Ozawa, since is a common feature on the electronic device art to provide protection against debris.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2012059372 A), Ozawa hereinafter, in view of Kwon (KR 20170080284 A), Kwon hereinafter, and further in view of Sample ( 20060262392), Sample hereinafter.
Regarding claim 9, the combination of Ozawa and Kwon render obvious the invention according to claim 1.
However, the combination of Ozawa and Kwon is silent about the frame comprises a glass-filled polymer.
In the same field of endeavor, Sample discloses that a frame may be made of aluminum, metal, reinforced plastics, glass-filled polymers, etc. (¶ [18]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to use a glass-filled polymer as the material for the frame as taught by Sample in the device of Ozawa, since to select a known material to provide rigidity on the basis of its suitability for the intended use is considered obvious as a matter of obvious design choice.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to a surface of the frame at least partially defining the component aperture is angled relative to the exterior surface defined by the transparent cover.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the frame directly contacts the transparent cover.
Regarding claims 7-8, the claims are allowable for the reasons given in claim 6 because of their dependency status from claim 6.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to a reflection surface positioned at an acute angle relative to the light receiving surface and the light emitting surface; and a multi-layer reflective coating deposited on the reflection surface, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 17-20, the claims are allowable for the reasons given in claim 16 because of their dependency status from claim 16.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
The response to arguments in the office action needs to respond to each argument in the 4/13/2022 applicant arguments so that your response is of record to be compliant with office rules about responding to applicant's arguments.
With regards to claim 13, Applicant argue that Sim fails to disclose the limitations directed to "an enclosure at least partially defining [...] an interior surface [...] a support component attached to the interior surface" and a "retention component comprising a protruding portion that at least partially defines a retention volume."
The Examiner most respectfully disagrees. Given the broadest reasonable interpretation, Sim’s shielding case (200) equates to the enclosure and partly defines an interior surface (210) where the support component (120) attaches to; as depicted on Sim’s figure 4. I the same figure, element (230) is considered as a retention component having protruding portion (232) that party defines a retention volume where section (125) of the support component (120) is retained. Therefore, Sim’s disclosure is considered as to anticipate the limitations in claim 13.
With regards to claim 1, Applicant argue that the combination of Hiraki, Ozawa hereinafter, and Kwon fails to disclose the limitations of claim 1 directed to "a frame coupling the cover to the backlight unit" and a "transparent cover at least partially defining the exterior surface of 4861-1002-9080\1the electronic device."
The Examiner most respectfully disagrees. Ozawa discloses a frame (23) but is silent about having a transparent cover at least partially defining the exterior surface of 4861-1002-9080\1the electronic device.
Kwon discloses a transparent cover (116) defining the exterior surface of 4861-1002-9080\1an electronic device and a frame (130) coupling the transparent cover (116); as best understood; to the backlight unit.
Kwon’s disclosure is combined with Ozawa’s teachings in order to provide protection against debris.
Thus, the combination of Ozawa and Kwon render obvious the invention according to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             

/ANNE M HINES/Primary Examiner, Art Unit 2879